Citation Nr: 0733744	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
polycystic kidney disease (PCKD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from April 1983 to 
October 1989.  He subsequently was in the Army Reserves and 
was called to active duty from January 2003 to November 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's attempt 
to reopen his claims of entitlement to service connection for 
polycystic kidney disease (PCKD) and hypertension.

The appellant's claims for service connection for PCKD and 
hypertension were originally denied in a May 2002 rating 
decision.  The appellant was notified that same month but he 
never initiated an appeal of that decision.  That denial is 
therefore final.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The May 2002 
rating decision, therefore, represents the last final action 
on the merits of the PCKD and hypertension service connection 
claims.  Glynn v. Brown, 6 Vet. App. 523 (1994).  This rating 
action also represents the last final decision on any basis 
as to the issues of entitlement to service connection for 
PCKD and hypertensive vascular disease.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The two service connection claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PCKD and 
hypertension in a rating decision issued in May 2002; the 
appellant was notified of the denial the same month, but he 
did not appeal that denial.

2.  Evidence submitted subsequent to the May 2002 rating 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the PCKD and 
hypertension claims; and, when considered by itself or 
together with previous evidence of record, raises a 
reasonable possibility of substantiating the service 
connection claims.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the appellant's 
claims of service connection for polycystic kidney disease 
and hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the May 2002 rating 
decision is new and material, and serves to reopen the 
appellant's claims of entitlement to service connection for 
polycystic kidney disease and hypertension.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Because the appellant's attempt to reopen his PCKD and 
hypertension service connection claims has been granted by 
the Board, VA's duty to notify and assist has been fulfilled.

Reopening of the Claims for Service Connection for PCKD and 
Hypertension

The appellant contends that he is entitled to service 
connection for these two conditions based on aggravation of 
his PCKD and hypertension during his 2003 period of active 
duty.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The veteran prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The May 2002 rating decision, the 
last time the PCKD and hypertension service connection claims 
were finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the appellant was notified of 
the denial in that same month, and he did not initiate an 
appeal within the time period allowed.  Neither claim may be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claims may be reopened only if new and material 
evidence has been secured or presented since the May 2002 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  (The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its May 2002 
rating decision included the appellant's service medical 
records; a DD Form 214; a VA Form 21-526 dated in November 
2000; reports of private treatment rendered between 1996 and 
1999; the reports from VA treatment rendered in 2000, 2001, 
and 2002; and various statements submitted by the appellant.

The appellant's claims were denied in May 2002 because the 
evidence of record did not show that the appellant's claimed 
conditions were manifest to a ten-percent evaluation with one 
year of his discharge from service and because the evidence 
of record did not demonstrate the existence of any 
relationship between service and the current conditions.

The evidence added to the claims file after the May 2002 
rating decision includes a service medical record consisting 
of a letter dated in August 2003 (while the appellant was on 
active duty) from an Army nephrologist who stated that the 
health of the appellant had deteriorated since June of 2002.  
This physician stated that the appellant had demonstrated 
marked enlargement of the kidney cysts that was associated 
with abdominal pain and worsening hypertension.

The Board finds that the evidence added to the record after 
May 2002 provides a competent medical opinion concerning the 
aggravation of the claimed PCKD and hypertension during a 
period of active duty.  This evidence also addresses and 
contradicts the reasoning offered in support of the May 2002 
RO rating decision.  It has direct bearing on the issues of 
service connection for PCKD and hypertension and therefore, 
is material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for PCKD and hypertension.  Because the 
credibility of the evidence is presumed for the purpose of 
reopening, the Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
each of the claims for service connection.  Having reopened 
the claims, the PCKD claim and the hypertension claim are 
addressed in the REMAND section which follows.


ORDER

The claims for service connection for PCKD and hypertension 
are reopened; to that extent only, the claims are granted.


REMAND

The appellant has argued that that he is entitled to service 
connection for PCKD because his kidneys were of a normal size 
when he was mobilized in January 2003.  He contends that an 
increase in the size and/or number of cysts on either kidney 
constitutes an increase in severity of the PCKD pathology.  
He also maintains that he is entitled to service connection 
for hypertension because his blood pressure was under control 
when he was called to active duty in January 2003.  He 
contends that, even though he was on blood pressure 
medication, his blood pressure readings increased.

One of the possible bases for the denial for service 
connection for the PCKD and the hypertension is that each was 
a pre-existing condition diagnosed prior to the appellant's 
entry into active service in 2003 that was not aggravated by 
the 2003 period of active service beyond the natural 
progression of each condition.  The law as to the 
considerations of the presumptions of soundness and 
aggravation is therefore triggered, and must be analyzed by 
the RO/AMC.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The RO has not determined whether there is clear and 
unmistakable evidence that PCKD and/or hypertension pre-
existed the appellant's entry into active military service in 
January 2003.  The RO also has not determined whether, if 
either condition did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  

The RO has not obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the appellant has not been advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must:
        (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims under theories of direct and 
presumptive service connection; as well 
as under a theory of aggravation; 
        (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
        (3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
        (4) request that the claimant 
provide any evidence in the claimant's 
possession that pertains to each claim.  
        (5) Provide notice of the type of 
evidence necessary to assign a disability 
rating and an effective date in the event 
that the claims of service connection are 
granted.

2.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by a nephrologist and a cardiologist in 
order to determine the nature, onset date 
and etiology of the appellant's claimed 
PCKD and hypertension.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the following:

(a) whether the veteran entered 
service in January 2003 with 
hypertension and PCKD.  If yes, the 
physician should identify the 
evidence leading to this conclusion.  
He/she should then state whether 
hypertension and/or PCKD underwent 
an increase in severity (permanent 
worsening) in service which was 
beyond the natural progression of 
the disease.  In addressing this 
question, the physician should 
compare the evidence prior to 
January 2003 to the findings in the 
service medical records from January 
2003 to November 2003.  In this 
regard, the physician should discuss 
the parameters of the pathology 
associated with PCKD or hypertension 
and explain what symptoms or 
findings represent baseline 
disability versus increased 
disability.  

The physicians should specifically 
discuss the clinical significance of 
the size and number of renal cysts 
vis-à-vis severity of the PCKD 
itself and the cardiologist should 
discuss the appellant's pre-2003 
blood pressure readings versus those 
in 2003, and those thereafter.

Note:  The physicians must be 
advised that temporary or 
intermittent flare-ups of a pre-
existing disease are not sufficient 
to be considered "aggravation in 
service" unless the underlying 
condition, as contrasted with 
symptoms, has worsened.

(b) if hypertension and PCKD did not 
exist upon the veteran's January 
2003 entrance in service, state 
whether hypertension and/or PCKD was 
incurred during any of the veteran's 
periods of active military service 
(April 1983-October 1989 or from 
January 2003 to November 2003) or 
within one year of any of the 
veteran's periods of active military 
service; 

3.  Any additional development suggested 
by the evidence should be undertaken.  If 
either reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's reports and examination 
reports (if any).  If any report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's PCKD 
and hypertension claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


